Citation Nr: 1545889	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear at the RO to have a videoconference hearing with a Veterans Law Judge.  He failed to appear for said hearing, and he has not since asked for it to be rescheduled.  In fact, in a June 2015 statement, the Veteran, through his attorney, waived his right to a hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

In a June 2012 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a December 2012 supplemental statement of the case (SSOC).  In a September 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board's decision and remanded the matter for appropriate action, pursuant to an April 2015 Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that his currently diagnosed acquired psychiatric disorder, to include mood disorder and depressive disorder, was incurred during his military service.

In the September 2014 decision, the Board denied the Veteran's claim based, in part, on the findings of a September 2012 VA examiner, who determined that the Veteran's diagnosed psychiatric disorder "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the "Veteran reports [a] lifelong history of depression that appears to have become exacerbated (and perhaps initiated) by stress, substance abuse and childhood history of verbal abuse and witnessing significant physical abuse by his step-father to his mother; therefore, it is less likely than not related to military service."  The Board determined that the presumption of soundness had not been rebutted.  The Board then concluded, based in part upon the findings of the September 2012 VA medical opinion, the evidence did not show the Veteran's diagnosed psychiatric disorder was related to his military service.

In the April 2015 Joint Motion, the parties found that the September 2012 medical opinion was inadequate.  Specifically, the parties agreed that, because the Board applied the presumption of soundness and found that it was not rebutted, "the September 2012 VA examiner's opinion implicitly stating that the Appellant's psychiatric disability pre-existed service is, therefore, not negative nexus evidence."  The parties continued, "[h]aving failed to rebut the presumption of soundness, the Secretary is barred as a matter of law from adopting the September 2012 VA examiner's opinion as negative nexus evidence and, thus, the Board erred in rely in on it."  As such, the parties concluded that the September 2012 VA examination report is inadequate and remand is warranted to obtain a new medical opinion.

Thus, in consideration of the Joint Motion, the Board finds that remand is necessary in order to clarify whether the Veteran's diagnosed acquired psychiatric disorder was incurred in or aggravated by his military service.

Accordingly, the case is REMANDED for the following action:

1. Refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's acquired psychiatric disorder claim.  The Veteran does not need to be examined.  The 
2. 
examiner is requested to review the claims file in its entirety.  The examiner should then provide an opinion as to whether the diagnosed psychiatric disability other than PTSD including the diagnoses of depressive disorder and mood disorder is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

